         Case 1:19-cr-00196-JD Document 12 Filed 03/03/20 Page 1 of 3




Nikki Mavrogenis
880 Orchid Dr SW
Rio Rancho, NM 87124
505-489-1337
nikkimavrogenis@gmail.com
10/10/19

To Whom it may concern,

My name is Nikki Mavrogenis, I am Leo Mavrogenis’ Sister. I live in New
Mexico.

I want to tell you a little about my brother Leo yet somehow I find myself
freezing and choking up every 5 seconds, losing sight because my eyes are
literally welled with tears.

 I just cannot imagine my life without my brother Leo to listen to my cancer
struggles and hear his constant words of encouragement. Words cannot even
come close to describing the incredibly wonderful person he is, or his calming
advice just as he has been all of our lives from poverty, abuses and difficult
beginnings, to a lifetime of joys and pains, sickness and health, life and death,
ageing and so on.

As children Leo was like my Father, he was a father figure to us all...Lee and
also his wife Julie took on allot throughout his life and their marriage without
ever complaining about it. From taking full care of our mother who was
terribly injured in 1993 in an accident she was a passenger in to the various
needs both monetarily and morally of many, not just immediate family
members over the years.

Leo and his wife took on the 10 extremely difficult years of tending to my
Mother who remained totally immobile and sub acute. They initially also took
care of our 2 younger siblings who were only 12 and 16 at the time of the
           Case 1:19-cr-00196-JD Document 12 Filed 03/03/20 Page 2 of 3
Email
10/10/19
Page 2



accident as well. They relocated to New Mexico and when my mom’s insurance
would no longer pay they moved my mother and sisters as they relocated back
to NH, they used their savings, their retirements and lost their home but
rebuilt their lives once again.

They’ve helped me and countless others throughout the years.

My brother Leo has always been a source of strength and direction for me,
since childhood always assuring me that things would be ok, and that he would
never leave me alone.

As children he’d always make sure me and my little brother Chris ate, even if it
was just powered mashed potatoes they tasted delicious! He’s stand on a chair
at the stove cuz he was so little too.

As teens at 13 Leo was active in citizens environment groups and things that
mattered to the world while at 12 I hanging out with my friends going to the
park and playing. He worked jobs and loved to learn and study.

In School, he’d finish the text books in a week! He was smart. I was only 1
grade behind him so you can imagine the difference when Lee was in the class
the year prior and I was then in the same class with the same teacher! The
initial reception was overjoyed teachers, saying how bright and what a nice kid
Leo was...Oh until a couple of weeks later. I wasn’t dumb but I wasn’t about to
read a text book in a week !

Lee was always gentle and kind to everyone. He was conscientious about
everything, and though young, he’d talk to me about how we impact the world.
It left a lasting impression and even at the age of 60 his ‘teachings’ remain
within me and has made me a better person for it over the years.

Throughout the years, Lee has remained my go to for peace and clarity. I
depend allot on his guidance and love. I depend on his wife as well, especially
           Case 1:19-cr-00196-JD Document 12 Filed 03/03/20 Page 3 of 3
Email
10/10/19
Page 3



regarding my aging animals! They’re never too busy to hear your concerns
while others may think it not important, they always give you that informed,
complete attention and compassion while they’ll help in whatever way they
can.

If ever there were a person or people I trust completely with any of my most
precious loved ones, secrets, fears, health concerns, monetary concerns, joys,
whatever, it is beyond all doubt Leo, Leo and his wife Julie. It’s like I got a
double Blessing when he married Julie. My Mom used to call her “Julie the
Jewel”...Because she was ‘so precious’.

If I can help in any way at all, If I can help Leo in his current dilemma or you,
please feel free to contact me at any time. I beg that you consider the good
man he has been to us all and the good deeds that his entire life has consisted
of.

Thank you for taking time to read this. I truly appreciate it.

Sincerely,

-Nikki Mavrogenis-            Phone number: 505-489-1337

880 Orchid Dr SW

Rio Rancho, NM 87124

Sister of Leo Mavrogenis
